Citation Nr: 1028441	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for left knee 
osteochondritis dissecans with osteoarthritis prior to March 25, 
2009, and a rating higher than 20 percent since.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1971 
to October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  As 
support for his claim, the Veteran testified at a 
video-conference hearing in January 2009.  The undersigned 
Veterans Law Judge (VLJ) of the Board presided.

In February 2009, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.

And after having the Veteran undergo another VA compensation 
examination in April 2009 to comply with the Board's remand 
directive, and considering other evidence pertinent to his claim 
- including his VA outpatient treatment records, the AMC issued 
a decision in January 2010 increasing the rating for his left 
knee disability from 10 to 20 percent as of March 25, 2009, the 
date of a VA outpatient treatment record showing he had 
sufficient limitation of flexion in this knee as of that date to 
warrant this higher rating.  He has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (indicating it is presumed he is seeking the 
highest possible rating, unless he expressly indicates 
otherwise).

Regrettably, the Board has to again remand this case to the AMC 
- in part, because there was not substantial compliance with the 
Board's prior remand directives.  See Chest v. Peake, 283 Fed. 
App. 814 (Fed. Cir. 2008).




REMAND

One of the reasons for previously remanding this case in February 
2009 and having the Veteran undergo another VA compensation 
examination was to determine whether he has instability in his 
left knee - that is, in addition to the osteoarthritis already 
service connected.  If he does, then he may receive a separate 
rating for the instability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, apart from the rating under DCs 5010 and 5260 for his 
osteoarthritis and resultant limitation of motion on flexion.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

The report of the additional VA compensation examination the 
Veteran had on remand, in April 2009, indicates he does not have 
instability in his left knee, so seemingly not entitled to this 
additional, i.e., separate rating.  But there also is other 
contemporaneously dated medical evidence in the file - including 
especially the report of a VA outpatient consultation just a few 
short months earlier, in November 2008, indicating he does indeed 
have instability and giving way of this knee.

And although, as mentioned, the AMC increased the rating for the 
Veteran's left knee disability in January 2010 based, in part, on 
these records concerning his VA compensation examination and VA 
outpatient treatment showing he had sufficient limitation of 
motion (specifically on flexion) on account of his osteoarthritis 
to warrant the higher 20 percent rating, there was no discussion 
whatsoever as to whether he also is entitled to a separate rating 
for instability.  So the AMC needs to make this additional 
determination to substantially comply with the Board's prior 
remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).



Moreover, some of these VA outpatient treatment records that were 
obtained and presumably considered on remand are either wholly or 
at least partly illegible.  So the Board is unable to determine 
whether these records contain similar findings suggesting 
additional compensation is warranted or if they even concern the 
left knee, in particular, realizing that service connection also 
is in effect for right knee disability.  Therefore, legible 
records are needed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (indicating VA has constructive, if not actual, notice of 
these potentially relevant records).

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  Obtain legible copies of the Veteran's 
VA outpatient treatment records - including 
those concerning clinical consultations he 
rather recently had in April and July 2009 
(tabbed in the claims file).  All additional 
records obtained should be associated with 
the claims file for consideration.  

2.  Then readjudicate the claim, considering 
whether the Veteran is entitled to a separate 
rating for instability under DC 5257 - that 
is, in addition to the rating for his 
osteoarthritis and resultant limitation of 
motion on flexion under DCs 5003, 5010 and 
5260.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 
(July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  If 
additional compensation is not granted to his 
satisfaction, send him and his representative 
another supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


